TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                          JUDGMENT RENDERED JUNE 26, 2015



                                      NO. 03-14-00558-CV


                                     Jeff Moseley, Appellant1

                                                v.

                           FedEx Techconnect, Inc., LLC, Appellee




     APPEAL FROM COUNTY COURT AT LAW NO. 1 OF TRAVIS COUNTY
        BEFORE JUSTICES PURYEAR, PEMBERTON, AND BOURLAND
DISMISSED FOR WANT OF PROSECUTION -- OPINION BY JUSTICE PEMBERTON




This is an appeal from the judgment signed by the trial court on March 5, 2014. Having

reviewed the record, the Court holds that appellant has not prosecuted his appeal and did not file

a brief, nor comply with a notice from the Clerk of this Court. Therefore, the Court dismisses

the appeal for want of prosecution. The appellant shall pay all costs relating to this appeal, both

in this Court and the court below.




       1
         Although the county court’s judgment identifies defendant as “Jeff Moseley,” appellant
informed this Court in the agreed motion for extension of time that the correct spelling is
“Jeff Mosley.”